Citation Nr: 1532918	
Decision Date: 08/03/15    Archive Date: 08/11/15

DOCKET NO.  08-30 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for diabetic peripheral neuropathy of the right lower extremity.

2.  Entitlement to an initial rating in excess of 20 percent for diabetic peripheral neuropathy of the left lower extremity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

N. Sonia, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1963 to December 1966.

This case comes before the Board of Veterans' Appeals (Board) on appeal from April and June 2007 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

The Veteran appeared at a video hearing with the undersigned in June 2013.  A transcript is of record.

Thereafter, the Board remanded the claim as to higher initial ratings for the Veteran's peripheral neuropathy of the bilateral lower extremities in a November 2013 decision.  The Board requested a VA examination to assess the current severity of the Veteran's conditions.  The Veteran was afforded such an examination in December 2013, and the claim was readjudicated in a February 2014 Supplemental Statement of the Case (SSOC).  As a result, the Board is satisfied that there has been substantial compliance with the remand directives and appellate review may continue.  See Stegall v. West, 11 Vet. App. 268 (1998).  

Also, additional medical evidence was submitted after the most recent readjudication of the claim in the February 2014 SSOC.  In a July 2015 letter, the Veteran's representative waived consideration of the evidence by the Agency of Original Jurisdiction (AOJ), and the Board will proceed with adjudication of the Veteran's claim.  See 38 C.F.R. § 20.1304.

The Board has viewed all documents within the Virtual VA paperless claims processing system and the Veterans Benefits Management System to ensure a total review of the evidence. 
Next, the issues of an increased rating for the Veteran's service-connected left knee disability and service connection for fibromyalgia were raised by the record in a May 2013 claim form, but have not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDING OF FACT

The Veteran has complaints of pain, tingling, and numbness due to the bilateral lower extremity neuropathy, with objective findings of intermittent decreased deep tendon reflexes, intermittent decreased response to light touch/monofilament testing, and hair loss.  Such complaints and symptoms are compatible with no more than moderate, incomplete paralysis.   


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an initial rating in excess of 20 percent for diabetic peripheral neuropathy of the right lower extremity have not been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1- 4.3, 4.7, 4.10, 4/124a, Diagnostic Code 8520 (2014).

2.  The criteria for entitlement to an initial rating in excess of 20 percent for diabetic peripheral neuropathy of the left lower extremity have not been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1- 4.3, 4.7, 4.10, 4/124a, Diagnostic Code 8520 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Disability evaluations are determined by the application of the schedule of ratings which is based on average impairment of earning capacity.  See U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Evaluation of a service-connected disability requires a review of the Veteran's entire medical history regarding that disability.  38 C.F.R. §§ 4.1, 4.2 (2014).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3 (2014).  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14.  

When entitlement to compensation has been established and a higher initial evaluation is at issue, the level of disability at the time entitlement arose is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability to make a more accurate evaluation, the regulations do not give past medical reports precedence over current findings.  38 C.F.R. § 4.2; Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Consideration must also be given to a longitudinal picture of the Veteran's disability to determine if the assignment of separate ratings for separate periods of time, a practice known as "staged" ratings, is warranted.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. Ap. 119 (1999).

The Veteran has been assigned 20 percent ratings for diabetic peripheral neuropathy of the right and left lower extremities under Diagnostic Code 8520, which evaluates paralysis of the sciatic nerve.  See 38 C.F.R. § 4.124a, Diagnostic Code 8520.

Diagnostic Code 8520 provides the following ratings:

* A 20 percent rating is warranted for
o Incomplete paralysis of the sciatic nerve to a moderate degree.
* A 40 percent rating is warranted for
o Incomplete paralysis of the sciatic nerve to a moderately severe degree.
* A 60 percent rating is warranted for
o Incomplete paralysis of the sciatic nerve to a severe degree with marked muscular atrophy.  


* An 80 percent rating is warranted for
o Complete paralysis; the foot dangles and drops, no active movement of the muscles below the knee is possible, and flexion of the knee is weakened or (very rarely) lost. 

With respect to diseases of the peripheral nerves, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis for a particular nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  When the involvement is bilateral, the ratings should be combined with application of the bilateral factor.  38 C.F.R. § 4.124a.

Words such as "severe," "moderate," and "mild" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be equitable and just.  38 C.F.R. § 4.6 (2014).  Although the use of similar terminology by medical professionals should be considered, is not dispositive of an issue.  Instead, all evidence must be evaluated in arriving at a decision regarding a request for an increased disability rating.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. §§ 4.2, 4.6 (2014). 

The Veteran contends that his symptoms of bilateral peripheral neuropathy of the lower extremities are more severe than contemplated by the separate 20 percent ratings assigned for each lower extremity.

Although the record contains private treatment from the Veteran's primary care physician from 2003 to 2006 ("Dr. J.M."), the treatment records do not indicate any symptoms of lower extremity numbness or neurological impairment.  

In June 2006 VA treatment records, the Veteran complained of left heel numbness, and diabetic neuropathy was noted for the left foot.  

At an October 2006 VA examination, the Veteran reported pain in his legs and numbness in the feet and thighs.  He described cramps in the calf and thigh muscles.  Reduced sensation and reflexes were noted in the lower extremities.  Nerve conduction studies were also abnormal.   

Diabetic peripheral neuropathy of both lower extremities was confirmed in October 2006 VA treatment records.  Also in October 2006, the Veteran submitted a statement in support of his claim, describing numbness in his right thigh and the pads of his feet.  He stated such numbness began ten years prior. 

In December 2007 VA records, while there was some numbness noted on the bottom of the Veteran's feet, the Veteran's gross sensation was intact in the right lower extremity.  Similarly, January, February, March, and July 2008 VA records continued to note intact sensation in the right lower extremity. 

The Veteran underwent a VA neurological examination in December 2008.  The Veteran described "some numbness" in the right heel and both soles of the feet, with cramps in the calf muscles.  He also described pain on walking, especially going up or downhill.  However, Romberg test was negative.  The examiner concluded that the Veteran's diabetic peripheral neuropathy of both lower extremities was mild in degree and had been unchanged for two years.  

In March 2009 VA treatment records, the Veteran was provided a diabetic foot examination.  The examination yielded normal results, with the physician noting DP/PT pulses palpable.  

October 2009 and February 2010 podiatry consultations showed the Veteran had gross sensation in the right lower extremity.   

The Veteran provided testimony at a Board hearing in September 2013.  He stated that he experienced pain in his lower extremities on a daily basis, only partially relieved by medication.  He also stated that his pain limited his ability to walk and play with his grandchildren.  The Veteran further explained that he first experienced a numbing sensation in the pad of his heel, but such numbness had spread to his toes as well.  Finally, the Veteran testified that he stopped working in 2010 because of his service-connected disabilities. 

The Veteran underwent another VA examination in December 2013 in which the examiner noted mild intermittent pain in both lower extremities.  Paresthesias and/or dysesthesias were also found to be mild in both lower extremities.  Similarly, mild numbness was noted in both lower extremities.  Neurologic examination of knee extension and flexion and light touch/monofilament testing yielded normal results.  However, there was some decreased deep tendon reflexes found in the knees.  Muscle atrophy was absent.  The examiner concluded the Veteran had incomplete paralysis, mild in nature, of both lower extremities.  Complete paralysis was not identified, and, in terms of identifying the nature of the Veteran's incomplete paralysis of the lower extremities, the examiner specifically did not find moderate, moderately severe, or severe paralysis with marked muscular atrophy.  The Veteran's diabetic peripheral neuropathy was not found to impact his ability to work.    

A June 2014 VA examination again indicated that the Veteran had incomplete, mild paralysis in the lower extremities.  Complete paralysis was not found.  Indeed, there was mild, intermittent pain, mild paresthesias and/or dysesthesias, and mild numbness in both lower extremities upon examination.  Neurologic examination of knee extension and flexion and light touch/monofilament testing yielded normal results.  Deep tendon reflexes of the knees was also normal, with the examiner noting that that tendon reflexes were normal in all four limbs, likely due to the cessation of alcohol.  Muscle atrophy was not found, and the Veteran's peripheral neuropathy was not found to impact his ability to work.  The examiner further indicated the Veteran's neuropathy did not render him unemployable, and the neurologic examination was essentially unchanged since 2013, aside from an improvement in deep tendon reflexes.  

The following month, the Veteran's VA primary care physician ("Dr. V.P.") authored a letter, stating that the Veteran suffered from posttraumatic stress disorder and chronic pain from service-connected conditions "arising from retained shell fragments."  Dr. V.P. stated that such conditions and treatment interfered with his ability to maintain alertness and physical function, making it "unlikely that he can obtain and maintain gainful employment."

Therefore, the evidence shows that the Veteran's bilateral lower radiculopathy has been manifested, at worst, by pain and mild numbness/tingling.  The medical records do not suggest incomplete paralysis that is moderately severe or incomplete paralysis that is severe, with marked muscular atrophy, as required to warrant the next higher ratings.  Moreover, complete paralysis has not been shown.

While VA records consistently document the Veteran's diagnosis of bilateral lower extremity neuropathy, records from 2007 through 2010 note intact sensation in the right lower extremity.  Indeed, at the December 2008 VA examination, the Veteran only reported "some numbness" in the lower extremities, and the examiner described the Veteran's symptoms as mild.  Similarly, the December 2013 VA examiner noted the Veteran's intermittent pain in the lower extremities, but numbness was mild.  The examiner ultimately identified mild, incomplete paralysis in both lower extremities, not complete paralysis.  Indeed, the examiner specifically did not find incomplete paralysis that was moderate, moderately severe, or severe paralysis with marked muscular atrophy.  Such findings are consistent with the June 2014 VA examination report, which confirmed mild, incomplete paralysis of the bilateral lower extremities.  

Moreover, both the December 2013 and June 2014 VA examiners indicated the Veteran's diabetic peripheral neuropathy of the bilateral lower extremities did not impact his ability to work. 

In other words, even though the Veteran has described intermittent pain and numbness of his lower extremities, the Veteran's symptoms have been consistently described as mild by VA examiners, and there has been no evidence of complete paralysis of the sciatic nerve.  However, the Veteran has been awarded a 20 percent rating each lower extremity, which actually contemplates moderate, incomplete paralysis of the sciatic nerve.  

Accordingly, the preponderance of the evidence is against the Veteran's claim for initial ratings in excess of 20 percent for service-connected right and left lower peripheral neuropathy, and there is no basis for a staged rating of the Veteran's disability.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.159, 4.1-4.16, 4.124a, Diagnostic Code 8520; Gilbert, 1 Vet. App. at 49.

Furthermore, no other diagnostic codes would be appropriate to evaluate the Veteran's peripheral neuropathy of the bilateral lower extremities.  38 C.F.R. § 4.1, 4.2; Schafrath, 1 Vet. App. at 595.  The Board has considered the Veteran's reported symptoms of pain and numbness in the lower extremities in applying the rating schedule.    

Next, the Board has considered whether an inferred claim for a TDIU has been raised under Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, the Veteran was awarded a TDIU in an October 2014 rating decision, and an effective date of May 22, 2013 was established.  Therefore, the Board will consider the applicability of Rice during the appeal period prior to May 22, 2013.

In this regard, the Veteran indicated that he last worked in June 2010, and VA Form 21-4129's completed by Madera School District in August 2013 and May 2014 confirm the Veteran retired from working as a bus driver in June 2010.  Per the school district, there were no concessions made by the employee by reason of age or disability.  

However, both the December 2013 and June 2014 VA examiners indicated the Veteran's diabetic peripheral neuropathy of the bilateral lower extremities did not impact his ability to work.  The July 2014 letter discussing the Veteran's employability specifically indicated that the Veteran's ailments resulting from retained shell fragments made it unlikely the Veteran could secure and maintain employment, with no comment about the bilateral lower peripheral neuropathy.  Therefore, since the record simply does not suggest that that the Veteran's bilateral lower extremity peripheral neuropathy rendered him unemployable prior to May 22, 201, an inferred claim under Rice is not implicated.

Finally, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected bilateral lower extremity peripheral neuropathy are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disabilities with the established criteria shows that the rating criteria reasonably describe his disability levels and relevant symptomatology.  Specifically, the Veteran has reported pain and numbness in his lower extremities.  In short, the rating criteria reasonably describe the Veteran's disability levels and symptomatology.  

The Veteran has not expressly raised the matter of entitlement to an extraschedular rating.  His contentions have been limited to those discussed above, i.e., that his disabilities are more severe than is reflected by the assigned ratings.  As was explained in the merits decision above in denying higher ratings, the criteria for higher schedular ratings were considered, but the ratings assigned were upheld because the rating criteria are adequate.  Accordingly, the Board finds that the rating schedule is adequate, even in regard to the collective and combined effect of all of the Veteran's service connected disabilities, and that referral for extraschedular consideration is not warranted under the circumstances of this case.  Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014).   

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014); Dingess/Harman v. Nicholson, 19 Vet.  App. 473 (2006).  Here, the duty to notify was satisfied by August 2006 and August 2008 letters to the Veteran. 

Moreover, as it pertains to the claims for higher initial ratings, where, as here, service connection has been granted and the initial rating has been assigned, the claim of entitlement to service connection has been more than substantiated, as it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required, since the purpose that the notice was intended to serve has been fulfilled.  Furthermore, once a claim for service connection has been substantiated, the filing of a notice of disagreement with the rating of the disability does not trigger additional 38 U.S.C.A. § 5103(a) notice.  See Dunlap v. Nicholson, 21 Vet.  App. 112 (2007); see also Goodwin v. Peake, 22 Vet.  App. 128, 137 (2008).

Regarding the duty to assist, the Board is satisfied VA has made reasonable efforts to obtain relevant records and evidence.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The evidence of record includes service treatment records, VA treatment records, statements in support of the claim by the Veteran and his representative, hearing testimony, and several VA examinations.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  However, unless the claimant challenges the adequacy of the examination or opinion, the Board may assume that the examination report and opinion are adequate, and need not affirmatively establish the adequacy of the examination report or the competence of the examiner.  Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011); see also Rizzo v. Shinseki, 580 F.3d 1288, 1290-91 (Fed. Cir. 2009).  Nonetheless, the examinations were adequate because the examiners reviewed the Veteran's relevant medical history, recorded pertinent examination findings, and provided sufficient analysis to support the conclusions rendered.  See Stefl v. Nicholson, 21 Vet.  App. 120, 123-24 (2007).  Accordingly, VA's duty to provide a VA examination is satisfied.  

Additionally, the Veteran testified at a hearing before the Board in June 2013.  The Veterans Law Judge specifically asked for additional records to be submitted regarding the Veteran's treatment at the VA Medical Center in Fresno, and held the record open for 60 days for the Veteran, through his representative, to submit these records.  Accordingly, the Veteran is not shown to be prejudiced on this basis.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim for higher ratings, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  As such, the Board finds that, consistent with Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2).

In conclusion, no further notice or assistance to the Veteran is required for fair adjudication of the Veteran's claim.  Smith v. Gober, 14 Vet.  App. 227 (2000), aff'd 281 F.3d 1384 (Fed Cir. 2002); Dela Cruz v. Principi, 15 Vet.  App. 143 (2001); see also Quartuccio v. Principi, 16 Vet.  App. 183 (2002).







	(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to an initial rating in excess of 20 percent for diabetic peripheral neuropathy of the right lower extremity is denied.

Entitlement to an initial rating in excess of 20 percent for diabetic peripheral neuropathy of the left lower extremity is denied.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


